DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  DENISE C. FIELD, UNKNOWN SPOUSE OF DENISE C. FIELD, and
                    UNKNOWN OCCUPANTS,
                         Appellants,

                                    v.

U.S. BANK, N.A., as Trustee, on Behalf of the Holders of the J.P. Morgan
  Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through
                   Certificates, Series 2006-WMC4,
                                Appellee.

                              No. 4D17-2885

                          [November 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
CACE16001992.

  Denise Field, Deerfield Beach, pro se.

  Sarah T. Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.